Citation Nr: 0109714	
Decision Date: 04/02/01    Archive Date: 04/11/01

DOCKET NO.  00-05 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1. Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).

2. Entitlement to an initial compensable evaluation for 
status post right thumb   injury with hypertrophic changes 
of the distal phalanx. 


ATTORNEY FOR THE BOARD

C. Dillon, Associate Counsel



INTRODUCTION

The veteran actively served in the military from November 
1959 to August 1962.  

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office (RO) located in Reno, Nevada.  

In a March 1999 rating decision, the RO granted entitlement 
to service connection for status post right thumb injury and 
assigned a zero percent evaluation, effective July 14, 1998.  
The rating decision also denied entitlement to service 
connection for COPD and loss of teeth.   

In both his notice of disagreement and substantive appeal to 
the Board, the veteran did not request appeal of the denial 
of entitlement to service connection for loss of teeth.  
Accordingly, it is not within the Board's jurisdiction at 
this time and will be discussed no further herein.  See 
38 U.S.C.A. §§ 7104, 7105 (West 1991). 38 C.F.R. §§ 20.201, 
20.202, 20.302 (2000).

The claim of entitlement to service connection for COPD is 
addressed in the remand portion of this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The veteran's status post right thumb injury is 
manifested by no more than subjective complaints of pain 
without objective evidence of degenerative joint disease or a 
compensable limited range of motion.    




3.  The veteran's status post right thumb injury has not 
rendered the veteran's disability picture unusual or 
exceptional in nature, markedly interfered with employment, 
or required frequent inpatient care as to render impractical 
the application of regular schedular standards.


CONCLUSION OF LAW

The criteria for a compensable evaluation of the veteran's 
status post right thumb injury have not been met.  
38 U.S.C.A. § 1155 (West 1991); Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475 § 4, 114 Stat. 2096, 2098-99 
(2000) (to be codified as amended at 38 U.S.C. § 5107); 38 
C.F.R. §§ 3.321(b), 4.1, 4.2, 4.3, 4.40, 4.71a, 4.118, 
Diagnostic Code 7805 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

In November 1959, the veteran stated at his enlistment 
examination that he had significant medical history of a 
"smashed left thumb" with residual stiffness; his report of 
medical history indicated a thumb operation was performed 
eight years earlier.  The examiner confirmed that there was 
stiffness with loss of flexion, the residuals of an old, 
healed Class-2 fracture.  

Service medical records make no mention of the right thumb 
until August 1961, at which time the veteran complained of 
soreness.  An August 1961 treatment note indicates the right 
thumb was infected secondary to a wart removal.  Treatment 
records from September 1961 until his discharge in July 1962 
document repeated infections requiring incision and dressing.  

By December 1961, flexion in the right thumb had improved.  
At his July 1962 separation examination, the veteran reported 
feeling in general, in good condition, but he mentioned 
having "very little feeling" at the tip of his injured 
right thumb.  The examiner indicated that although the 
veteran's right thumb was injured in 1961, it was well healed 
with no sequelae.   

Also at the separation examination, the examiner noted good 
motion of all joints, despite the left thumb retaining some 
level of stiffness and the right thumb demonstrating a one-
inch-deep scar at the tip. 

In July 1998, the veteran applied for, among other things, 
entitlement to service connection for the status post injury 
of his right thumb.  

In August 1998, VA performed a hand, thumb, and fingers 
examination.  The veteran reported injuring his right thumb 
during active service while using a stapler.  He stated to 
the examiner that he continues to have occasional pain in the 
distal pad of the right thumb, especially in colder weather.  
The examiner noted the veteran has had a defect altering the 
shape of the thumb ever since the drainage procedure  was 
performed during active service.  Photographs of the 
deformity were obtained by the examiner and included in his 
submission to the claims file.

At the August 1998 examination, it was also noted the veteran 
is left-handed.  He showed full range of motion of the right 
thumb and fingers and has no loss of dexterity of the right 
hand.  The examiner diagnosed status post drainage of a right 
thumb infection with persistent deformity of the distal pad.  
Radiographic studies of the right thumb disclosed there was 
no evidence of fracture or subluxation.  There were minimal 
hypertrophic changes of the distal phalanx of the right 
thumb.

In a rating decision dated in March 1999, the RO granted 
entitlement to service connection for the veteran's status 
post right thumb injury and assigned a zero percent 
evaluation, effective July 14, 1998.  

Extensive post-service VA medical records throughout at least 
September 1998 show the veteran sought and received treatment 
for a variety of complaints and diagnoses, none of which 
involve his status post right thumb injury.    


Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (2000).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2000).  

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1, 4.2 
(2000), which require the evaluation of the complete medical 
history of the veteran's condition.

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  
Cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern).  In Fenderson, 
the Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Fenderson at 126-28.  


In Meeks v West, 12 Vet. App. 352 (1999), the Court 
reaffirmed the staged ratings principle of Fenderson and 
specifically found that 38 U.S.C.A. § 5110 and its 
implementing regulations did not require that the final 
rating be effective the date of the claim.  Rather, the law 
must be taken at its plain meaning and the plain meaning of 
the requirement that the effective date be determined in 
accordance with facts found is that the disability rating 
must change to reflect the severity of the disability as 
shown by the facts from time to time.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (2000).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2000).  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14 (2000).  The Court 
has held that a veteran may not be compensated twice for the 
same symptomatology as "such a result would overcompensate 
the claimant for the actual impairment of his earning 
capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  
This would result in pyramiding, contrary to the provisions 
of 38 C.F.R. § 4.14 (2000).  The Court has acknowledged, 
however, that when a veteran has separate and distinct 
manifestations attributable to the same injury, he should be 
compensated under different diagnostic codes.  Esteban v. 
Brown, 6 Vet. App. 259 (1994);  Fanning v. Brown, 4 Vet. 
App. 225 (1993).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40.

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2000).

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 
38 C.F.R. §§ 4.10, 4.40, 4.45 (2000).

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the rating schedular is 
to recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  The joints should 
be tested for pain on both active and passive motion, in 
weight-bearing and nonweight-bearing and, if possible, with 
the range of the opposite undamaged joint.  38 C.F.R. § 4.59 
(2000).  

38 C.F.R. § 4.17, Plate III graphically illustrates the 
anatomy of bones of the hand.

Motion of the thumb should be described by appropriate 
references to the joints (See Plate III), whose movement is 
limited, with a statement as to how near the tips of the 
thumb can approximate the fingers.  38 C.F.R. § 4.71 (2000).  

In classifying the severity of ankylosis and limitation of 
motion of the thumb, the carpometacarpal joint is to be 
regarded as comparable to the metacarpophalangeal joint of 
other digits.  38 C.F.R. § 4.71a, Diagnostic Code 5215 
(2000); see Hill v. Principi, 3 Vet. App. 540 (1992).  

Compensation under the Rating Schedule for ankylosis of the 
thumb is 20 percent when there is unfavorable ankylosis of 
the major or minor joints, and is 10 percent when there is 
favorable ankylosis of the major or minor joints.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5224 (2000).  

Handedness for the purpose of a dominant rating will be 
determined by the evidence of record, or by testing on VA 
examination. Only one hand shall be considered dominant. The 
injured hand, or the most severely injured hand, of an 
ambidextrous individual will be considered the dominant hand 
for rating purposes.  38 C.F.R. § 4.69 (2000).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is:  A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475 § 4, 114 Stat. 2096, 2098-99 (2000) (to be codified 
as amended at 38 U.S.C. § 5107);  38 C.F.R. §§ 3.102, 4.3 
(2000).  


Analysis

There have been changes in the law during the pendency of 
this appeal.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act (VCAA) of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  Among other things, 
this law redefines the obligations of VA with respect to the 
duty to assist and supersedes the decision of the United 
States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order).  See also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

The Board is satisfied that all relevant facts pertaining to 
this issue have been properly developed, and that no further 
assistance is required in order to satisfy the duty to assist 
provisions as mandated by the VCAA of 2000.  VCAA of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).    

The record shows that the RO scheduled the veteran for a VA 
examination of his right thumb, which he attended in December 
1998.  Although the report from that examination is somewhat 
brief, it is comprehensive insofar as it address all issues 
relevant to the claim, including interpretation of X-ray 
evidence.  Additionally, all evidence identified by the 
veteran was requested and obtained.  Therefore, the duty to 
assist the veteran, as mandated by the new provisions, was 
met.     

The anatomical localization and symptomatology of the 
veteran's service-connected status post right thumb injury 
with hypertrophic changes is an unlisted condition analogous 
to scarring.  38 C.F.R. § 4.20, 4.118, Diagnostic Code 7805.  
In its March 1999 rating decision, the RO assigned the 
veteran a zero percent rating under this generalized code for 
scarring.    

The record has shown no evidence of a poorly nourished 
superficial scar with repeated ulcerations, and the veteran's 
superficial scar is neither tender nor painful on 
demonstration.  Discharge examination in July 1962 noted the 
veteran's right thumb was well healed with no sequela.  


Despite receiving post-service treatment at VA medical 
centers for numerous ailments, he never sought treatment for 
his right thumb after separation from service, and he 
complained of nothing more than occasional thumb pain in cold 
weather.  Moreover, the current VA examination is negative 
for notations of symptomatology related to the thumb injury.  
Accordingly, a compensable evaluation under Diagnostic Code 
7803 or 7804 is not warranted.  

The Board notes the veteran is left-hand dominant.  38 C.F.R. 
§ 4.69.  His service-connected thumb injury is on his non-
dominant right hand.  

The veteran contends that he has lost "some of the feel" 
needed to perform tasks such as dialing a telephone or typing 
on a keyboard, but there is no indication of this throughout 
the records, including his December 1998 VA examination of 
the same.  His only complaint to the examiner was occasional 
pain, and the examiner emphasized the veteran's thumb 
deformity over any other concern in making his diagnosis.

An X-ray of the right thumb was reviewed by the December 1998 
examiner, and he noted no musculoskeletal disorders.  The 
examiner also stated the veteran had retained a full range of 
motion of the right thumb and fingers, with no loss of 
dexterity in the hand.  Thus, functional loss with respect to 
strength, speed, coordination, and endurance did not appear 
affected by the right thumb injury. 38 C.F.R. § 4.40.   

Consideration of the hypertrophic changes in the right thumb 
under Diagnostic Code 5303 (Arthritis, degenerative) is 
inappropriate without established X-ray findings.  Similarly, 
Diagnostic Code 5010 (Arthritis, due to trauma) must be 
substantiated by X-ray findings. 
  
There has been no documentation of an actual wound to any 
muscles of the thumb.   38 C.F.R. § 4.73.  With respect to 
ankylosis of the thumb, reviewed under Diagnostic Code 5224, 
none has been demonstrated.  
The veteran has not asserted any immobility, and the Board 
reiterates the December 1998 VA examination findings of full 
range of right thumb motion with no loss of dexterity.  
38 C.F.R. § 4.71a.  

In his substantive appeal to the Board, the veteran reported 
difficulties with general office tasks, such as using a 
keyboard or telephone, activities likely contemplated by the 
Rating Schedule.  The mere assertion that a disability 
interferes with employment or renders a veteran unemployable 
does not automatically raise or implicate the assertion that 
the regular schedular standards are inadequate and therefore 
require consideration of section 3.321(b).  See VAOPGCPREC 6-
96.  

The Board notes it has nevertheless considered whether a 
compensable evaluation on an extra-schedular basis is 
warranted.  38 C.F.R. § 3.321(b).  In its statement of the 
case, the RO expressed the possibility of an assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1), noting 
such cases would be referred to the Chief Benefits Director 
or the Director, Compensation and Pension Service.  In this 
case, however, the required exceptional or unusual 
circumstance is not present, such that the Board need not 
consider the issue any further.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  

Furthermore, the evidence does not indicate that the right 
thumb disability has markedly interfered with employment or 
resulted in frequent hospitalizations or inpatient care.  In 
fact, the evidence suggests it has never interfered with 
employment or resulted in hospitalization.

When all the evidence is assembled, the Secretary, is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
The Board finds that a preponderance of the evidence is 
against an evaluation to a compensable degree for the 
veteran's service-connected status post right thumb injury, 
for any period from the date of the service connection grant 
throughout the present.


ORDER

Entitlement to an initial compensable evaluation of the 
veteran's status post right thumb injury with hypertrophic 
changes is denied.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

As noted above, there has been a significant change in the 
law during the pendency of this appeal.  VCAA of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000). 

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA of 2000, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA of 2000, Pub. L. No. 106-475, § 7, 114 Stat. 
2096, 2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

The act generally mandates a duty to assist the veteran in 
obtaining evidence, such as medical records, potentially 
pertinent to the claim, and, to provide a medical 
examination or obtain a medical opinion when such an 
examination or opinion is necessary to make a decision on 
the claim.  


An examination is deemed "necessary" if the evidence of 
record (lay or medical) includes competent evidence that the 
claimant has a current disability, or persistent or 
recurrent symptoms of disability; and indicates that the 
disability or symptoms may be associated with the claimant's 
active military, naval, or air service; but does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  VCAA of 2000, Pub. L. No. 106-
475§ 3(a) 114 Stat. 2096, 2097-98 (2000) (to be codified as 
amended at 38 U.S.C. § 5103A).

With respect to the issue of entitlement to service 
connection for COPD, this case requires a remand for 
compliance with the notice and duty to assist provisions 
contained in the new law.  See VCAA of 2000, Pub. L. No. 
106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  

The VCAA requires reasonable efforts in obtaining relevant 
records adequately identified by the veteran.  VCAA of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified at 38 U.S.C. § 5103A). 

In this respect, VA has satisfied its duty to assist.  The 
veteran has never stated and the record does not suggest he 
was ever treated for COPD or related respiratory illnesses 
at any civilian facility.  In his application, he listed 
treatment only at three VA Medical Centers (VAMC).  The RO 
requested and obtained all treatment reports from these 
facilities.       

Recently enacted legislation prohibits service connection of 
a disability on the basis that it resulted from disease 
attributable to the use of tobacco products by a veteran 
during his or her service.  38 U.S.C.A. § 1103 (West Supp. 
2000).  This statute applies to claims filed after June 9, 
1998.  

The veteran's claim was submitted after June 9, 1998; 
however, he is not precluded from establishing service for 
connection for disability from a disease which otherwise is 
shown to have been incurred or aggravated in service or 
became manifested to the requisite degree of disability 
during any applicable presumptive period.  38 U.S.C.A. § 1103 
(West Supp. 2000).  

On enlistment examination in November 1959, the veteran's 
chest and lungs were considered normal, but he reported a 
chronic cough he experienced one year before that 
examination.  On discharge examination in July 1962, there 
were no indications of chest or lung problems, and chest X-
rays were negative.  Service medical records, however, 
include a December 1959 diagnosis of upper respiratory 
infection and a March 1962 diagnosis of acute respiratory 
infection.  

VA respiratory examination in December 1998 established a 
diagnosis of COPD following long standing tobacco addiction.  
The examination included interpretation of an August 1998 
chest X-ray, as well as results of pulmonary function 
testing.  Nevertheless, the examiner did not address whether 
the veteran had COPD either during active service or to a 
compensable degree within one year thereafter.   

A file opinion review is thus necessary because the claims 
file does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.  VCAA of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified at 38 U.S.C. § 5103A).

Accordingly, this case is remanded for the following:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  In this regard, the RO should 
request the veteran to identify the 
names, addresses, and approximate dates 
of treatment for all health care 
providers, VA and non-VA, inpatient and 
outpatient, who may possess additional 
records pertinent to his claim.  VCAA of 
2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096 (2000) (to be codified 
as amended at 38 U.S.C. § 5103A(c)); 
Kutscherousky, supra.

After securing any necessary 
authorization or medical releases, the RO 
should make reasonable efforts to obtain 
legible copies of the veteran's complete 
treatment records from all sources 
adequately identified whose records have 
not previously been secured.  Regardless 
of the veteran's response, the RO should 
secure all outstanding VA treatment 
reports.  

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.

2.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2096 
(2000) (to be codified as amended at 
38 U.S.C. § 5103A(b)(2)).

3.  Following the above, the RO should 
schedule a file opinion review to be 
conducted, if possible, by the examining 
physician who performed the December 1998 
respiratory examination.  If that 
physician is unavailable, the RO should 
schedule a file opinion review by a 
cardio-pulmonologist or other available 
appropriate medical specialist including 
on a fee basis if necessary to ascertain 
whether it is at least as likely as not 
that COPD was manifested during the 
veteran's period of active military 
service, if pre-existing thereto was 
aggravated thereby, or was manifested 
within one year after discharge.  

If such a determination cannot be made, 
the examiner must so state.  

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

In addition to the claims file, a 
separate copy of this remand must be made 
available to and reviewed by the examiner 
prior and pursuant to his file opinion 
review.     The examiner must annotate 
the submitted medical opinion(s) that the 
claims file and a copy of this remand 
were in fact made available for review in 
conjunction with the review. 

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested file opinion(s) to 
ensure that it is responsive to and in 
complete compliance with the directives 
of this remand, and if it is not, the RO 
should implement corrective procedures.  
The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.   Stegall v. 
West, 11 Vet. App. 268 (1998).  

The RO must also review the claims file 
to ensure that all notification and 
development action required by the VCAA 
of 2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the claim of entitlement to 
service connection for COPD.

If the benefit requested on appeal is not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC), which must contain notice of 
all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issue currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until he is notified by the RO.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 



